DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grace Schulz on 7/20/21.
The application has been amended as follows: 
a.	Please enter the AFCP 2.0 claim set of 6/30/21;
b.	cancel claims 16-22; and
c.	further amend claim 1, line 13, as shown below, wherein [[brackets]] is deletion and underline is newly added, in the claim set of 6/30/21 with:
 --[[when]] by determining--:










inputting a set of shape data, wherein the set of shape data represents a set of shapes for a device fabrication process; 
using a convolutional autoencoder on the set of shape data, wherein the convolutional autoencoder has a pre-determined set of convolution layers, including a kernel size and filter size for each convolution layer; and 
encoding the set of shape data to compress the set of shape data, using the pre-determined set of convolution layers of the convolutional autoencoder, to create a set of encoded shape data, wherein the pre-determined set of convolution layers are tuned for increased accuracy of the encoded shape data based on design rules for the set of electronic designs; 
determining an error value for the set of encoded shape data; and 
outputting the input set of shape data instead of the set of encoded shape data [[when]] by determining the error value of the set of encoded shape data is greater than a pre-determined threshold; 
wherein the set of shape data comprises a scanning electron microscope (SEM) image, and a mask defect is identified in the set of encoded shape data.





Response to Amendment
The after-final amendment was received 6/30/21 and is “OK TO ENTER”. Claims 1-10,12-15 and 21 are pending via the above Examiner’s Amendment.
Response to Arguments
Applicant’s arguments, see remarks, page 8,9 regarding claim 1, filed 6/30/21, with respect to 35 USC 103 have been fully considered, via the above Examiner’s Amendment, and are persuasive via the above Examiner’s Amendment.  The 35 USC 103 rejection of claims:
1,2,4,8,11,12,13,15; 
5-7;
3,9;
10;
14; and
21
in the Office action of 5/14/21 has been withdrawn. 
In addition, due to the above Examiner’s Amendment, the:
35 USC 102 (a)(2) rejection of claims 16-19; and 
35 USC 103 rejection of claims 20 and 22 
in the Office action of 5/14/21 has been withdrawn.
	Thus all prior art rejections are withdrawn.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1,2,3,4,5,6,7,8,9,10,12,13,14,15 and 21 are allowed.
Regarding claim 1, claim 1 is allowed for similar reasons as in applicant’s remarks of 6/30/21, pages 8,9 regarding claim 1’s “[[when]] determining the error value”.
Thus, claims 2,3,4,5,6,7,8,9,10,12,13,14,15 and 21 are allowed for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niewczas et al. (US Patent App. Pub. No.: US 2020/0272865 A1) of a different assignee, D2S, is pertinent as teaching fig. 1 that is the same as applicant’s fig. 1.






Lu et al. (US Patent App. Pub. No.: US 2019/0287230 A1) is pertinent as teaching “auto-thresholding to separate anomalies from nominal” via:
“[0074] Since a variational autoencoder models the distribution of nominal data, anomalies are expected to have higher reconstruction errors (Eq.  4).  FIG. 6 shows that reconstruction error can exhibit two modal distributions, which makes it possible for auto-thresholding to separate anomalies from nominal.  For example, the Otsu algorithm can be applied to log scaled reconstruction error to better exploit dynamic range, but map it back to original scale for plotting.  This works because reconstruction probability is proportional to log-scale of reconstruction errors and AVE models reconstruction probability as Gaussian distribution.”.

	However, the “auto-thresholding to separate anomalies from nominal” is different than claim 1’s “outputting the input set of shape data instead of the set of encoded shape data [[when]] by determining the error value of the set of encoded shape data is greater than a pre-determined threshold”.
La Marca et al. (US Patent App. Pub. No.: US 2019/0182280 A1) is pertinent as teaching “If the reconstruction error is greater than a predefined threshold, signal an anomaly” via:
“[0066] Various conventional methods for recognizing anomalies may be used.  From these, rules many then in turn be derived (such as, for example, in the case of the autoencoders in the form: 
[0067] "If the reconstruction error is greater than a predefined threshold, signal an anomaly".”

	However, the “If the reconstruction error is greater than a predefined threshold, signal an anomaly” is different than claim 1’s “outputting the input set of shape data instead of the set of encoded shape data [[when]] by determining the error value of the set of encoded shape data is greater than a pre-determined threshold”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667